Citation Nr: 1716559	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  08-27 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUES

1.  Entitlement to special monthly compensation based on a need for aid and attendance or housebound.

2.  Entitlement to specially-adapted housing or special housing adaptations.

3.  Entitlement to automobile adaptive equipment or adaptive equipment only.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty for training (ADT) from January 2002 to August 2002 and on active duty from November 2003 to February 2005, with additional service in the Army National Guard of Washington.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision in which the RO, in pertinent part, denied entitlement to SMC based on aid and attendance/housebound status, entitlement to automobile and adaptive equipment, or adaptive equipment only, and entitlement to specially adapted housing.  

In August 2010, the Veteran and his wife testified before a Veterans Law Judge sitting at the RO (Travel Board hearing).  A transcript of that hearing is of record and has been reviewed in connection with this decision. 

In January 2011, the Board remanded the appeal for further evidentiary development and such development has been satisfactorily completed.  

In February 2013, the Board notified the Veteran that the Veterans Law Judge who had taken his August 2010 testimony is no longer available to render a final decision on his case.  He was offered the opportunity to have another hearing before a different Judge.  He was specifically informed that if he failed to respond within thirty days, we would assume he does not want another hearing.  He did not respond to the Board's letter.  The Board therefore finds that the Veteran wishes to proceed without an additional hearing.    

In November 2016, the Veteran submitted additional evidence, along with a waiver of initial RO consideration.


FINDING OF FACT

The evidence is in equipoise on the question of whether the Veteran experiences functional loss of use of both lower extremities, to include both feet, so as to preclude locomotion without the aid of a wheelchair, and requires assistance on a regular basis to protect him in his daily environment.  


CONCLUSIONS OF LAW

1.  Resolving any doubt in the Veteran's favor, special monthly compensation based upon a demonstrated need for aid and attendance is warranted.  38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(b) (2016).   

2.  A certificate of eligibility for assistance in acquiring specially adapted housing is warranted.  38 U.S.C.A. §§ 2101(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.809 (2016).

3.  A certificate of eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted.  38 U.S.C.A. §§ 3901, 3902 (West 2014); 38 C.F.R. §§ 3.102, 3.808 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran and his wife assert that, because of his service-connected disabilities, he requires aid and attendance and is housebound.  



Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify regarding special monthly compensation claim was satisfied prior to the initial RO decision, in a January 2006 letter that informed the Veteran of his own and VA's duties for obtaining evidence.  He was provided with pertinent information regarding the home adaptations and automobile claims in a September 2006 letter.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
 
VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records, VA medical records, and private medical records have been obtained for review.  The Veteran has been provided with VA examinations and opinions pertinent to the issues decided here.  The most recent VA medical opinions are adequate because, along with the other evidence of record, they provide sufficient information to decide the appeal and a sound basis for a decision on these claims.  38 C.F.R. § 3.159(c)(4); Brockway v. McDonald, 15-377 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that following the prior remand, all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Analysis

The Veteran and his wife have asserted that, because of his service-connected disabilities, he requires aid and attendance and is housebound.  Specifically, during the August 2010 hearing, the Veteran testified that his wife got him out of bed, took him to the toilet, fed him, and clothed him.  He also testified that he had used a wheelchair constantly since separation from service.  The Veteran stated that his wife often cut his food for him because he sometimes had paralysis in his hands. He added that he also sometimes had this problem with his feet.

Special monthly compensation based on the need for aid and attendance of another is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).   

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4), the criteria for determining that a veteran is so helpless as to be in need of regular aid and attendance, including a determination that he is permanently bedridden, are contained in 38 C.F.R. § 3.352(a).  That regulation provides that the following will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  "Bedridden", defined as that condition, which, through its essential character, actually requires that a claimant remain in bed, is a proper basis for this determination.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  

It is not required that all of the above disabling conditions be found to exist before a favorable rating may be made.  The particular personal functions that a veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that his condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  Although the regulation does not require that all of the factors are met before assigning a favorable rating, "at least one of the enumerated factors must be present."  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether such acts as grasping and manipulation in the case of the hand, or balance and propulsion in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) which would constitute loss of use of a foot or hand include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more.  Also considered as loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  38 C.F.R. § 3.350(a)(2).  

In this case, service connection has been established for depression, evaluated as 50 percent disabling; intervertebral disc syndrome of the cervical spine, evaluated as 30 percent disabling; migraines, evaluated as 30 percent disabling; intervertebral disc syndrome of the lumbosacral spine, evaluated as 20 percent disabling; narcolepsy, evaluated as 20 percent disabling; right knee patellar tendonitis, evaluated as 10 percent disabling; left ear hearing loss, evaluated as 0 percent disabling; and gastroesophageal reflux disease (GERD), evaluated as 0 percent disabling.  The combined disability rating is 90 percent.  

The Veteran was awarded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective February 26, 2005.  However, review of the decision granting TDIU shows that the grant was based upon the combined effects of the Veteran's service-connected disabilities.  No single service-connected disability has been deemed so severe as to preclude employment.

During a VA examination in June 2005, the Veteran's gait was described as abnormal in that he walked with a 15 degree lean.  The examiner commented that he required a cane for ambulation because of support.  During the same examination, although the Veteran reported that he was unable to vacuum, drive a car, cook, take out the trash, walk, shop, garden, or push a lawnmower, he indicated that he was able to brush his teeth, take a shower, climb stairs, and dress himself. 

A November 2005 VA Form 21-2680, Examination for Housebound Status or Permanent Need for Aid and Attendance, completed by a physician at Madigan Army Medical Center, reflects that, in regard to his lower extremities, the Veteran experienced paresthesias and severe pain with an unsteady gait.  The physician added that he needed assistance for transferring and weightbearing.  He stated that the pain and paresthesias in both lower extremities affected the Veteran's ability to perform self-care, ambulate, or travel beyond the premises of his home.  He indicated that the Veteran was unable to leave his home or immediate premises without assisted care, and could not walk without the assistance of another person. The physician noted that a wheelchair was required for locomotion and certified that the Veteran required the daily personal health care services of a skilled provider, without which he would require hospital, nursing home, or other institutional care. 

A December 2005 record of treatment from Madigan Army Medical Center reflects that, on examination of the Veteran's gait, heel and toe walking was intact.  When questioned, he denied any gait disturbance. The examiner noted that on motor examination, his strength was 5/5 in all extremities, and he had normal muscle bulk and tone.  His gait was casual and stress gait narrow-based.  He could walk in tandem without falling. 

In July 2006, M.M., MD, the army physician who performed the November 2005 aid and attendance examination at Madigan Army Medical Center completed a VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Aid and Attendance).  In describing restrictions of each upper extremity, the physician indicated that the Veteran was in permanent need of daily and nightly attendance, as he needed assistance to get out of bed every day and help with personal hygiene, clothing, feeding, and medication.  The doctor stated that the Veteran was housebound unless his wife was there to assist him and that he used a wheelchair in and out of the house, although he did not go out often.  The physician added that severe pain in the Veteran's low back and lower extremities affected his ability to care for himself, ambulate, or travel beyond the premises of his home, and commented that the Veteran was unable to walk without the assistance of another person and required a wheelchair for locomotion.  The physician certified that the Veteran required assistance with his activities of daily living. 

Social Security Administration (SSA) records include a May 2008 examination during which the Veteran reported that he did minimal standing and walking and occasionally used a cane he had been prescribed, although he presented for examination in a wheelchair.  He indicated that he was unable to stand and walk or transfer to the examination table due to a severe migraine headache and debilitating low back pain.  On motor strength examination, his muscle strength was 5/5 in all extremities, and he had normal muscle bulk and tone, without evidence of atrophy. There was no evidence of paravertebral muscle spasm or tenderness to touch in the cervical or lumbar spine.  There were no trigger points noted.  The physician stated that the Veteran had problems with personal care and needed assistance.  In providing a functional assessment following examination, the physician stated that the Veteran was limited to standing and walking cumulatively less than two hours in an eight hour day due to limitations of his lumbar spine and periodic debilitating migraine headaches.  She noted that there were some inconsistencies, as, at times, the Veteran appeared to exert poor effort, although she commented that this could be due to pain and inhibition.  She added that the Veteran used a prescribed wheelchair or single-point cane most of the time due to debilitating low back pain. The Veteran underwent a psychological diagnostic interview later that month.  He was again in a wheelchair during this examination, although the psychologist noted that he moved his hands normally and had adequate muscle tone.  She commented that, although he had many medical conditions, the Veteran's physical complaints were in excess of what would be expected from his history, such as being in a wheelchair for pain. 

An October 2008 record of treatment from Madigan Army Medical Center reflects that the Veteran had no difficulty chewing, swallowing, feeding himself, or preparing meals.  During treatment the following month, the Veteran reported that his wife did the majority of tasks for him and he did not maneuver his wheelchair; rather, his wife always pushed it.  

A September 2009 VA treatment record includes a functional assessment which noted that the Veteran was walking normally.  

A May 2010 treatment record from Madigan Army Medical Center indicates that the Veteran was in a wheelchair, but was able to wheel himself around without assistance. 

In August 2010, the Veteran submitted a March 2010 assessment for Paratransit Services, in which his physician indicated that he was permanently wheelchair bound due to spinal disease, and required a personal care attendant for wheelchair transfers.  The physician added that the Veteran was able to propel his wheelchair for nine blocks without assistance. 

The Veteran also submitted a copy of a local newspaper dated July 5, 2010, with a picture of the Veteran, seated in a wheelchair, dressed in his military uniform, being pushed down the street by a companion, while participating in a Fourth of July parade.  The Veteran was smiling and holding/waving a very large flag on a flagpole; such is clearly contrary to the July 2006 statement of his Madigan physician who indicated that the Veteran could not travel beyond the premises of his home.

During his August 2010 Travel Board hearing, the Veteran testified that he recently traveled to his father's home in Pakistan, via plane.  He stated that it did not require the use of his arms or legs to travel, and that he was placed into the care of stewards/attendants on the plane, and was cared for by his family while in Pakistan.

The record further includes a medical record showing that the Veteran and his wife were planning to do some camping, and a neuropsychiatric evaluation report, which concluded that the Veteran was malingering for monetary gain.  Other recent evidence indicates that the Veteran cannot function without a personal care attendant, a position which his wife currently fills, and that his wife left a lucrative job to take care of the Veteran full-time.   

A March 2013 VA Form 21-2680, Examination for Housebound Status or Permanent Need for Aid and Attendance, completed by a physician at American Lake VA Medical Center is also of record.  The report indicates that the Veteran was accompanied by his wife to the examination.  He was confined to either his bed or wheelchair.  It was noted that he sat in his wheelchair all day long, provided that his wife is able to get him out of bed where he may be debilitated by severe migraine.  The examiner indicated that the Veteran could not walk without the assistance of another.  He left his home for medical care only.  Function of the upper extremities was described abnormal.  He could not self-feed, dress or undress, self-bathe, self-groom, or toilet independently.  Lower extremity function was also described as abnormal, with findings of muscle weakness, pain, and incoordination.  Diagnoses were narcolepsy, migraine headaches, spinal arthritis, mood disorder/PTSD, hiatal hernia, and limited knee flexion.  The examiner commented that the Veteran's main problems were related to his PTSD and migraine headaches.  The examiner summarized that his PTSD, migraine headaches, and chronic back pain were the most debilitating.

In a June 2013 VA addendum, the examiner responded to some additional questions for clarification purposes.  The examiner clarified that the Veteran appeared to not be making adequate efforts to use his body musculature during the examination, noting that he did have normal muscle tone and 4/5 muscle strength.  Significant muscle atrophy in the lower extremities was not present, but the examiner noted the statements provided by the Veteran and his spouse to the effect that he appeared to have decreased muscle mass.  The examiner clarified that the Veteran's muscle mass and tone were adequate to, at the very least, stand with assistance, and to transfer himself from the wheelchair to the bed.  As to his upper extremities, the examiner observed that the Veteran used his upper extremities hesitantly, but enough to indicate that he does not have loss of use.  When given a spoon to hold and bring to his mouth during the examination, the Veteran did so normally, but stated that if he tried to feed himself, he drops the plate.  The examiner concluded that the Veteran's major limitations were emotional in nature.

In a statement received in July 2014, the Veteran's VA treating physician indicated that the Veteran's migraine headaches required him to wear dark glasses at all times.

More recently, in April 2016, M.A., who is identified as a friend of the Veterans as well as physician, authored a letter supporting the Veteran's need for regular aid and attendance.  He wrote that the Veteran is confined to a wheelchair due to decreased strength in his legs.  According to the friend who possesses medical training, the Veteran is unable to transfer from his wheelchair to his commode, or the car without help from his wife.  The friend wrote that the Veteran's mental and physical health symptoms have led to significant self-loathing, depression, decreased self-esteem, and feelings of shame and guilt.  He mentioned that during flare-ups of spinal issues, his wife has to assist him with feeding.  He noted that the Veteran has muscle spasms of his para-vertebral muscles with shooting pains down his thighs and legs.  He has instability of station and disturbance of locomotion, his only two positions are sitting and lying down, as he cannot stand or bear body weight.  

A September 2016 VA Form 21-2680, Examination for Housebound Status or Permanent Need for Aid and Attendance, completed by a physician at American Lake VA Medical Center is also of record.  The Veteran had difficulties with balance and coordination, so that he needs help with bathing, hygiene, and feeding.  He is wheelchair-bound, due to severe back and neck pain.  He only leaves his home for medical appointments, and requires his wife's attendance to leave the house.  

The Veteran's medical records additionally reflect that he takes a long list of prescription medications for his service-connected disabilities.  

On review of all evidence, and as reflected above, the record contains several inconsistencies as to the Veteran's actual level of functioning.  

Evidence against the claim includes medical evidence generally showing normal muscle tone, and some evidence showing poor effort on the part of the Veteran.  A September 2009 VA treatment note indicates that he was walking normally.  The record also shows that several well-qualified experts find he is malingering.  
	
To the contrary, the evidence submitted by the Veteran's treating physicians, his VA caregivers, and his friend, paint a drastically different disability picture.  The record contains multiple medical certifications that the Veteran requires a wheelchair and cannot stand without assistance.  The records provided by his treating physicians and his friend indicate that the Veteran requires assistance with nearly every daily activity.  The statements submitted by the Veteran's wife describe his need for aid and assistance.  Moreover, some evidence shows muscle wasting, as would be expected from one who relies upon a wheelchair.  The Veteran reports prostrating effects of his headaches for which he is required to wear dark glasses at all times.  Also, he reports constant struggles to deal with pain.  

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  

Thus, the Board is charged with weighing the positive and negative evidence.  Considering the record as a whole, the Board finds that the evidence, at the very least, is in relative equipoise.  In so finding, the Board considered that the Veteran's particular combination of mental and physical disabilities may have a cumulative, even exponential effect upon his overall functioning.  Even accounting for some exaggeration, whether conscious or unconscious, on the Veteran's part, the combination of service-connected mental and physical disabilities in his particular case is more significant than only mental or only physical problems, individually.  

For the reasons and bases expressed above, the Board concludes that the Veteran has incapacity which requires care on a regular basis to protect him in his daily environment.  Special monthly compensation based upon a need for regular aid and attendance is therefore granted.  

Special monthly compensation at the lower housebound rate is payable when a veteran has a single service-connected disability rated 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.   An award of TDIU, if it is based upon a single service-connected disability, is sufficient to satisfy the 38 U.S.C.A. § 1114(s) requirement of a single service connected disability rated as 100 percent disabling.  Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  A TDIU grant that is based on multiple underlying disabilities cannot satisfy this requirement because the terms of the regulation require a single disability.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  The latter requirement is met when the Veteran is substantially confined to his dwelling and the immediate premises as a direct result of service-connected disabilities, and it is reasonably certain that the disabilities will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).   

However, because the Board is granting herein the greater aid and attendance benefit, we need not address the housebound benefit further.  The Board observes, however, that the Veteran does not facially meet the criteria for a grant of special monthly compensation at the housebound rate, as he does not have a single 100 percent rating, and he is not shown to be substantially confined to his home.  

Eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a Veteran is entitled to VA compensation for permanent and total disability due to:  (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809.  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

In the context of the award of aid and attendance benefits, the Board has found that the Veteran experiences a functional loss of use of both legs so as to preclude locomotion.  He therefore qualifies for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a).  We observe that his 2016 VA medical records show that he was working with the prosthetics department at the American Lake VA Medical Center to have a wheelchair ramp installed in his home under the auspices of the Home Improvements and Structural Alterations grant program.  Therefore, in implementing this award, coordination with all appropriate officials should be undertaken to avoid duplication of benefits.  

Alternatively, a certificate of eligibility for assistance in acquiring necessary special home adaptations may be issued to a veteran who is entitled to VA compensation for a permanent and total service-connected disability, if:  (a) the Veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and had not previously received assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a); and (b) the Veteran is entitled to compensation for permanent and total disability which is (1) due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  This assistance will not be available to any veteran more than once.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  The Veteran does not meet these criteria whatsoever.  In light of the grant of assistance in acquiring specially adapted housing reached above, he would be ineligible in any case.  

Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; or, (4) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808.

In this case, the Veteran does not drive and is not licensed to drive on account of his service-connected narcolepsy.  He is requesting financial assistance from VA to obtain a wheelchair lift, so that it will be easier for his wife to drive him places.  The file contains multiple records regarding the difficulty his wife experiences folding and lifting his wheelchair into the trunk of their car.  The prosthetics department worked with the couple in 2009 to obtain a lightweight wheelchair which would be easier for her to handle.  Because the Board finds that the Veteran experiences a functional loss of use of both legs so as to preclude locomotion, he meets the criteria set forth here for having loss of use of both feet.  Financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is therefore granted.  


	(CONTINUED ON NEXT PAGE)



ORDER

Special monthly compensation based on the need for regular aid and attendance of another is granted, subject to the laws and regulations governing the award of monetary benefits.  
	
Assistance in acquiring specially adapted housing is granted, subject to the laws and regulations governing the award of monetary benefits.  

Financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


